Exhibit 10.5
EXECUTION VERSION

REDEMPTION AGREEMENT
This REDEMPTION AGREEMENT (this “Agreement”), dated as of July 17, 2013, is
entered into by and between Cloobeck Diamond Parent, LLC, a Nevada limited
liability company (“CDP”), and each of the individuals and entities listed on
Schedule A and Schedule B, hereto, including Trivergance Diamond Holdings, LLC
(“TDH”) (each, a “Unitholder,” and collectively, the “Unitholders”). Capitalized
terms used herein and not otherwise defined herein have the meanings given to
such terms in Article I below.
WHEREAS, Diamond Resorts International, Inc., a Delaware corporation (“DRI”), is
contemplating an initial public offering of its common stock, $0.01 par value
per share (the “Common Stock”), pursuant to which the implied value of the
shares of Common Stock to be issued to the “Exchanging Members” pursuant to the
“Exchange Agreement” (each as defined below) would be at least $684,260,000
(such an initial public offering, the “IPO”);
WHEREAS, contemporaneously herewith, and in contemplation of, and as part of a
single transaction with, the IPO, CDP, DRI, Diamond Resorts Parent, LLC, a
Nevada limited liability company (“DRP”), the Unitholders and certain other
members of DRP (collectively, the “Exchanging Members”), along with certain
other individuals and entities that will not be members of DRP at the time of
the LLC Exchange (as defined below) are entering into that certain Exchange
Agreement (the “Exchange Agreement”), dated as of the date hereof and effective
immediately prior to the IPO, pursuant to which the Exchanging Members will
transfer their respective Class A and Class B Units of DRP (including those
Class A Units of DRP to be acquired pursuant to this Agreement) to DRI in
exchange for shares of Common Stock (the “LLC Exchange”);
WHEREAS, immediately prior to the consummation of the transactions contemplated
by the Exchange Agreement, CDP desires to purchase and redeem certain units of
CDP from each Unitholder listed on Schedule A hereto, and each Unitholder listed
on Schedule A hereto desires to transfer such securities to CDP in exchange for
Class A Units of DRP, each as set forth on Schedule A hereto and on the terms
and conditions set forth herein (the “Redemption”);
WHEREAS, TDH desires that the Class A Units of DRP that would otherwise be
issued to TDH in exchange for the units of CDP held by TDH instead be issued to
those individuals and entities set forth on Schedule B hereto, being the
ultimate beneficial owners of TDH (the “TDH Distribution” and, together with the
Redemption, the “Redemption Transactions”); and
WHEREAS, immediately prior to the Redemption, pursuant to that certain
Redemption Agreement, by and among Best Amigos Partners, LLC (“BAP”), CDP, Marc
Byron (“Byron”) and Lowell Kraff (the “BAP Redemption Agreement”): (i) BAP,
which is currently a member of CDP and holds Class B Units of CDP, will redeem
certain units of BAP held by Byron in exchange for a portion of the Class B
Units of CDP; and (ii) at the direction of Byron, BAP will issue the Class B
Units of CDP that would otherwise be issued to Byron to Byron Diamond
Investments, LLC (“BDI”), a single-member limited liability company of which
Byron is the sole member, and BDI will become a member of CDP.



1



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
The following terms shall have the corresponding meanings for purposes of this
Agreement:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such a Person, whether through ownership of
voting securities, by contract or otherwise.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulation promulgated thereunder.


“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country, or any domestic or foreign state, province, county, city, other
political subdivision or any other similar body or organization exercising
similar powers or authority.


“Law” means the common law of any jurisdiction, or any provision of any foreign,
federal, state or local law, statute, rule, regulation, order, Permit, judgment,
injunction, decree or other decision of any court or other tribunal or
Governmental Authority legally binding on the relevant Person or its properties.


“Lien” means any lien, claim, charge, restriction, option, preemptive right,
mortgage, hypothecation, assessment, pledge, encumbrance or security interest of
any kind or nature whatsoever.


“Permit” means any permit, license, certification, approval, consent, notice,
waiver, qualification, filing, exemption and authorization by or of, or
registration with, any Governmental Authority.


“Person” means any individual, sole proprietorship, general partnership, limited
partnership, limited liability company, joint venture, trust, unincorporated
association, corporation, Governmental Authority or other entity or group (which
term shall include a “group” as such term is defined in Section 13(d)(3) of the
Exchange Act).


ARTICLE II
REDEMPTION OF REDEEMED UNITS

2



--------------------------------------------------------------------------------




Subject to the terms of this Agreement, as of the Closing (as defined herein),
CDP hereby redeems from each Unitholder the number of units of CDP set forth
opposite such Unitholder’s name on Schedule A hereto, including all of such
Unitholder’s right, title and interest (legal and equitable) therein and all of
its rights with respect thereto (the “Redeemed Units”), in exchange for the
number of Class A Units of DRP set forth opposite such Unitholder’s name on
Schedule A hereto (the “Redemption Units”), and CDP hereby transfers such
Redemption Units to such Unitholder (except in the case of TDH, for which the
Redemption Units set forth opposite TDH on Schedule A shall instead be
transferred to the TDH Owners, as set forth on Schedule B). TDH hereby directs
CDP to deliver the Redemption Units that would otherwise be delivered to TDH
directly to its ultimate beneficial owners, being those individuals and entities
set forth on Schedule B hereto (the “TDH Owners”), in the amounts set forth on
Schedule B hereto, and TDH hereby acknowledges and agrees that, upon delivery of
such Redemption Units to the TDH Owners, the obligations of CDP with respect to
the delivery of the Redemption Units that would have otherwise been delivered to
TDH pursuant to this Agreement shall be satisfied in full. For purposes of this
Agreement, the TDH Owners shall be included in the group hereinafter referred to
as “Unitholders.”
ARTICLE III
CLOSING
Subject to the terms of this Agreement, the redemption of the Redeemed Units
contemplated hereby shall take place at the offices of Katten Muchin Rosenman
LLP, 525 W. Monroe Street, Chicago, or such other location as mutually agreed
upon by the parties, immediately prior to the consummation of the transactions
contemplated by the Exchange Agreement (the “Closing”). At the Closing, (i) the
Redeemed Units held by each Unitholder listed on Schedule A shall be transferred
to CDP, free and clear of all Liens (as defined herein), (ii) CDP shall reflect
such transfers on the applicable books and records of CDP, (iii) the Redemption
Units set forth opposite each Unitholder’s name on Schedule A shall be
transferred to such Unitholder (except in the case of TDH, for which the
Redemption Units set forth opposite TDH on Schedule A shall instead be
transferred to the TDH Owners, as set forth on Schedule B), free and clear of
all Liens (as defined herein), and (iv) DRP shall reflect such transfers on the
applicable books and records of DRP.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CDP
CDP represents and warrants to each Unitholder, as of the date hereof and as of
the Closing, as follows:
Section 4.1.    Organization and Authority; Enforceability. CDP is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Nevada, and has full power, right and authority to
enter into and perform its respective obligations under this Agreement and the
other documents contemplated hereby to which it is a party. The execution,
delivery and performance of this Agreement and each of the other documents
contemplated hereby to which CDP is a party have been duly and properly
authorized by all requisite action in accordance with applicable law and with
that certain Fourth Amended and Restated Operating Agreement of CDP, dated as of
September 12, 2012, by and among CDP and its members, as amended, and the
Articles of Organization of CDP (together the “CDP Organizational Documents”),
and each person

3



--------------------------------------------------------------------------------




executing, on behalf of CDP, this Agreement and any of the other documents
contemplated hereby to which CDP is a party has the power and authority to
execute and deliver this Agreement and each of the other documents contemplated
hereby to which CDP is a party, to consummate the transactions contemplated
hereby and thereby and to cause CDP to perform its obligations hereunder and
thereunder.
Section 4.2.    Title to Redemption Units. CDP is the beneficial and record
owner of the Redemption Units that it is transferring to the Unitholders
pursuant to this Agreement, free and clear of any Liens. Upon the exchange for
the Redeemed Units and delivery of the Redemption Units to the Unitholders in
accordance with the terms of this Agreement, each Unitholder will acquire good
and valid title to the Redemption Units being transferred to such Unitholder
hereunder, free and clear of any Liens whatsoever.
Section 4.3.    No Conflicts; No Consents. The execution, delivery and
performance of this Agreement, and the consummation by CDP of the transactions
contemplated hereby, will not (i) conflict with the CDP Organizational
Documents, (ii) constitute a violation by CDP of any Law applicable to CDP or
its properties or assets or (iii) conflict with, contravene, result in a
violation or breach of or default under (with or without the giving of notice or
the lapse of time or both), permit any party to terminate, amend or accelerate
the provisions of, or result in the imposition of any Lien (or any obligation to
create any Lien) upon any of the property or assets of CDP under any contract,
agreement, indenture, letter of credit, mortgage, security agreement, pledge
agreement, deed of trust, bond, note, guarantee, surety obligation, warranty,
license, franchise, permit, power of attorney, lease, instrument or other
agreement to which CDP is a party or by which any of CDP’s property or assets
may be bound. No Permit, authorization, consent or approval of or by, or any
notification of or filing with, any Person is required by CDP in connection with
the execution, delivery and performance of this Agreement or the consummation by
CDP of the transactions contemplated hereby (other than such notifications or
filings required under applicable federal or state securities Laws, if any).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE UNITHOLDERS
Each Unitholder represents and warrants to CDP as of the date hereof as follows:
Section 5.1.    Organization and Authority; Enforceability.
(a) If such Unitholder is an individual, such Unitholder is of sound mind and
has full legal capacity to enter into, execute and deliver this Agreement and
the other documents contemplated hereby and perform his or her obligations
hereunder and thereunder, and each of this Agreement and the other documents
contemplated hereby has been duly executed and delivered by such Unitholder and
constitutes a legal, valid and binding obligation of such Unitholder,
enforceable against such Unitholder in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or other laws relating to or affecting creditors' rights generally
and the exercise of judicial discretion in accordance with general equitable
principles.



4



--------------------------------------------------------------------------------




(b) If such Unitholder is an entity, (i) such Unitholder is duly organized,
validly existing and in good standing under the Laws of the state of its
organization, and has full power, right and authority to enter into and perform
its respective obligations under this Agreement and the other documents
contemplated hereby to which it is a party; (ii) the execution, delivery and
performance of this Agreement and each of the other documents contemplated
hereby to which such Unitholder is a party have been duly and properly
authorized by all requisite action in accordance with applicable Law and with
the organizational documents of such Unitholder; and (iii) each person
executing, on behalf of such Unitholder, this Agreement and any of the other
documents contemplated hereby to which such Unitholder is a party has the power
and authority to execute and deliver this Agreement and each of the other
documents contemplated hereby to which such Unitholder is a party, to consummate
the transactions contemplated hereby and thereby and to cause such Unitholder to
perform its obligations hereunder and thereunder.
Section 5.2.    No Conflicts; No Consents. The execution, delivery and
performance of this Agreement and the other documents contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, will not
(i) violate or conflict with or result in a breach of any of the terms,
conditions or provisions of the organizational documents of such Unitholder, if
such Unitholder is an entity; (ii) constitute a violation by such Unitholder of
any Law applicable to such Unitholder or the properties or assets of such
Unitholder; or (iii) conflict with, contravene, result in a violation or breach
of or default under (with or without the giving of notice or the lapse of time
or both), permit any party to terminate, amend or accelerate the provisions of,
or result in the imposition of any Lien (or any obligation to create any Lien)
upon any of the property or assets of such Unitholder under any contract,
agreement, indenture, letter of credit, mortgage, security agreement, pledge
agreement, deed of trust, bond, note, guarantee, surety obligation, warranty,
license, franchise, permit, power of attorney, lease, instrument or other
agreement to which such Unitholder is a party or by which any of such
Unitholder’s property or assets may be bound. No Permit, authorization, consent
or approval of or by, or any notification of or filing with, any Person is
required by such Unitholder in connection with the execution, delivery and
performance of this Agreement or the consummation by such Unitholder of the
transactions contemplated hereby.
Section 5.3.    Title to Redeemed Units. Unitholder is the beneficial and record
owner of the Redeemed Units that it is transferring pursuant to this Agreement,
free and clear of any Liens. Upon the exchange of the Redeemed Units for the
Redemption Units and delivery of the Redeemed Units to CDP in accordance with
the terms of this Agreement, CDP will acquire good and valid title to such
Redeemed Units being redeemed hereunder, free and clear of any Liens whatsoever.
ARTICLE VI
FURTHER AGREEMENTS OF THE PARTIES
Section 6.1.    Survival. All of the provisions of this Agreement shall survive
the Closing. The representations and warranties of the Unitholders shall not be
affected by any knowledge or investigation of CDP.
Section 6.2.    Other Transfer Restrictions; Joinder. Each Unitholder who is an
employee, officer, manager or director of CDP hereby agrees to comply in all
respects with any trading restrictions generally applicable to employees of CDP.
No transfer of Units of CDP by a

5



--------------------------------------------------------------------------------




Unitholder shall be deemed effective unless and until the transferee has agreed
to assume all of such Unitholder’s rights and obligations under this Agreement
by executing a joinder to this Agreement. Any purported sale or transfer of
Units of CDP without compliance with the obligation in the preceding sentence
shall be null and void ab initio.
Section 6.3.    Joinder to Operating Agreement. At the time of execution of this
Agreement, each Unitholder other than TDH shall deliver an executed joinder to
the Fifth Amended and Restated Operating Agreement of DRP, dated October 15,
2012, in the form attached hereto as Exhibit A.
Section 6.4.    Further Assurances. Each of the parties hereto shall execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
Section 6.5.    Consent and Waiver. In connection with the execution and
delivery of this Agreement, CDP and the Unitholders hereby consent to the
transactions consummated at the Closing. CDP and each Unitholder hereby
irrevocably waive any and all breaches, violations, conflicts, defaults, and
events of default under the CDP Organizational Documents and any other agreement
between CDP and such Unitholder which is in effect as of the date hereof, but
only as such breaches, violations, conflicts, defaults, and events of default
may occur in connection with the consummation of the transactions at the
Closing.
Section 6.6.    Power of Attorney. Solely to facilitate the Redemption
Transactions and the IPO, and solely with respect to each Unitholder’s capacity
as a member of CDP or an owner of a member of CDP, each of the Unitholders
hereby appoints Howard S. Lanznar, Jared T. Finkelstein and Mark D. Wood, and
each of them severally, as such Unitholder’s true and lawful attorneys-in-fact
and agents, with the power to act, with or without the others and with full
power of substitution and resubstitution, for and on behalf of such Unitholder
and in such Unitholder’s name, place and stead, to perform any and all acts and
do all things and to execute any and all documents or instruments which are
reasonably determined by said attorneys-in-fact and agents to be reasonably
necessary or advisable in connection with the further documentation and
consummation of the Redemption Transactions, solely to the extent the same need
to be executed, taken or done by a Unitholder in such Unitholder’s capacity as a
member of CDP or an owner of a member of CDP, including the power and authority
to grant any approvals, consents or waivers or do any other acts, matters or
things which shall be reasonably determined by said attorneys-in-fact and agents
to be necessary or advisable in connection with the further documentation and
consummation of the Redemption Transactions, including authorizing or
implementing any transfers, transactions or actions reasonably determined by
said attorneys-in-fact and agents to be necessary or advisable in connection
therewith, hereby granting to such attorneys-in-fact and agents, and each of
them, full power to do and perform any and all acts and things reasonably
necessary or advisable to be done as such Unitholder might or could do in
person, and hereby ratifying and confirming all that said attorneys-in-fact and
agents and each of them may lawfully do or cause to be done by virtue hereof.
This power of attorney is a power coupled with an interest, is given by each
Unitholder in consideration of the benefits to accrue to such Unitholder in
connection with this Agreement, the

6



--------------------------------------------------------------------------------




Redemption Transactions and the IPO and in recognition of the reliance thereon
by CDP, shall survive the death, incapacity or dissolution of any Unitholder,
and is irrevocable until the earlier of (i) termination of this Agreement in
accordance with its terms and (ii) the consummation of the Redemption
Transactions and the IPO.
ARTICLE VII
MISCELLANEOUS
Section 7.1.    Expenses. Each party hereto shall be responsible for all
expenses of such party incurred in connection with the transactions contemplated
by this Agreement.


Section 7.2.    Notices.


(a) All notices, requests, demands, waivers and other communications to be given
by any party hereunder shall be in writing and shall be (i) mailed by
first-class, registered or certified mail, postage prepaid, (ii) sent by hand
delivery or reputable overnight delivery service or (iii) transmitted by fax or
electronic mail (provided that a copy is also sent by reputable overnight
delivery service) addressed, in the case of any Unitholder, to such Unitholder
at the address set forth on the signature page of such Unitholder attached
hereto, in the case of CDP, to Cloobeck Diamond Parent, LLC, 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135, Attention: Stephen Cloobeck and
David Palmer, or, in each case, to such other address as may be specified in
writing to the other parties hereto.


(b) All such notices, requests, demands, waivers and other communications shall
be deemed to have been given and received (i) if by personal delivery, fax or
electronic mail, on the day of such delivery, (ii) if by first-class, registered
or certified mail, on the fifth business day after the mailing thereof or (iii)
if by reputable overnight delivery service, on the first business day after the
deposit therewith.


Section 7.3.    Termination. If the IPO has not been consummated by September
30, 2013, unless re-executed, this Agreement will be automatically terminated
and will be of no further force and effect.


Section 7.4. Representatives, Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the respective parties hereto and their
respective legatees, legal representatives, successors and assigns.


Section 7.5.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


Section 7.6.     Arbitration. Any dispute, controversy or claim arising out of
or relating to or concerning the provisions of this Agreement or any of the
Exhibits hereto shall be finally settled by arbitration in Las Vegas, Nevada
before a member serving on the National Roster of Arbitrators and Mediators of
the American Arbitration Association (“AAA”), in accordance with the

7



--------------------------------------------------------------------------------




commercial arbitration rules of the AAA; provided, however, that, in addition to
the right to compel arbitration of any dispute or controversy, CDP may bring an
action or special proceeding in a state or federal court of competent
jurisdiction sitting in Las Vegas, Nevada, whether or not an arbitration
proceeding has theretofore been or is ever initiated, for the purpose of
temporarily, preliminarily, or permanently enforcing the provisions of this
Agreement or to enforce an arbitration award and, for the purposes of this
provision, each Unitholder expressly consents to the jurisdiction of any such
court in respect of any such action and waives to the fullest extent permitted
by applicable law any objection to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding in such court, agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate and irrevocably appoints Howard S. Lanznar as such Unitholder's agent
for service of process in connection with any such action or proceeding, who
shall promptly advise such participant of any such service of process.


Section 7.7.    Further Assurances. Each Unitholder agrees to execute such
additional documents and take such further action as may be reasonably requested
by CDP to effect the provisions of this Agreement.


Section 7.8.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. To the
extent signed and delivered by means of a fax or other electronic transmission
(including .pdf), this Agreement shall be treated in all manner and respect as
an original agreement and shall be considered to have the same binding legal
effects as if it were the original signed version thereof delivered in person.


Section 7.9.    Entire Agreement. This Agreement, including the Exhibits hereto,
supersedes all prior negotiations, agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof. Each
Unitholder expressly agrees that CDP has not made any representations,
warranties, promises or inducements in connection with this Agreement other than
as provided herein.


Section 7.10.    Legal Counsel. DRI and DRP have engaged Katten Muchin Rosenman
LLP (“Katten”) in connection with IPO.  Katten has not acted as legal counsel to
any party to this Agreement in connection with this Agreement or the IPO.  No
legal counsel or tax advisor has been engaged by DRI or DRP to protect or
otherwise represent the interests of the parties to this Agreement.  Each party
to this Agreement engaged, or had the opportunity to engage, legal counsel and
tax advisors with respect to the IPO and the preparation of this Agreement.
Horwood Marcus & Berk Chartered acted as legal counsel to Trivergance Diamond
Holdings, LLC, Best Amigos Partners, LLC, JStone, Inc. and Byron Diamond
Investments, LLC, and to no other party, in connection with this Agreement.
Section 7.11.    Interpretation. Article titles and headings to sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation hereof. As used herein, “include,”
“includes” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words

8



--------------------------------------------------------------------------------




of like import; “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
references to a Person are also to its successors and permitted assigns;
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
hereof and not to any particular article, section or other subdivision hereof or
an attachment hereto; references to any gender include references to the plural
and vice versa; references to this Agreement or other documents are as amended
or supplemented from time to time; and references to “Article,” “Section” or
another subdivision or to an attachment are to an article, section or
subdivision hereof or an attachment hereto.
[SIGNATURE PAGES FOLLOW]



9



--------------------------------------------------------------------------------




The parties hereto have executed this Redemption Agreement as of the date first
written above.
CDP:


CLOOBECK DIAMOND PARENT, LLC


By:
/s/ Stephen J. Cloobeck
Name: Stephen J. Cloobeck
Title: Sole Manager
 
 


[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------






UNITHOLDER:



TRIVERGANCE DIAMOND HOLDINGS, LLC




By:    /s/ Lowell D. Kraff        
Name: Lowell D. Kraff
Title: Authorized Person


By:    /s/ Marc Byron        
Name: Marc Byron
Title: Authorized Person




Address for purposes of notice:




1 N. Wacker Drive
48th Floor
Chicago, IL 60606



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


DEIFIK RESORTS, LLC




By:    /s/ Bruce Deifik        
Name: Bruce Deifik
Title: Manager


Address for purposes of notice:




251 S. Green Valley Parkway
Unit 2121
Henderson, NV 89012





[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


BEST AMIGOS PARTNERS, LLC




By:    /s/ Lowell D. Kraff        
Name: Lowell D. Kraff
Title: Manager


Address for purposes of notice:




1 N. Wacker Drive
48th Floor
Chicago, IL 60606





[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


DIAMOND OURSURANCE, LLC




By:    /s/ Lowell D. Kraff        
Name: Lowell D. Kraff
Title: Manager


Address for purposes of notice:




1 N. Wacker Drive
48th Floor
Chicago, IL 60606





[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


CHAUTAUQUA MANAGEMENT, LLC


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: Manager


Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


CHAUTAUQUA IIA, LLC


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: Manager


Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


CHAUTAUQUA IIB, LLC


By:    /s/ Anne Palmer        
Name: Anne Palmer
Title: Manager


Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


/s/ Steven Bell                
Steven Bell




Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135





[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


/s/ Howard S. Lanznar            
Howard S. Lanznar




Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135





[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


/s/ Brian Garavuso            
Brian Garavuso


Address for purposes of notice:


10600 West Charleston Boulevard
Las Vegas, NV 89135



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


PRAESUMO PARTNERS, LLC


By:    /s/ Lowell D. Kraff        
Name: Lowell D. Kraff
Title: Managing Member


Address for purposes of notice:


1 N. Wacker Drive
48th Floor
Chicago, IL 60606

[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


JSTONE, INC.




By:    /s/ Jerry Stone            
Name: Jerry Stone
Title: President


Address for purposes of notice:


1109 Shadow Ridge Drive
Sebring, FL 33872

[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


ELI FIELD DISCRETIONARY TRUST FOR SANDRA U/A/D 11/21/78




By:    /s/ Carey Cooper        
Name: Carey Cooper
Title: Trustee




Address for purposes of notice:


600 Central Avenue
Suite 138


Highland Park, IL 60035

[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




UNITHOLDER:


BYRON DIAMOND INVESTMENTS, LLC


By:    /s/ Marc Byron        
Name: Marc Byron
Title: Manager


Address for purposes of notice:


2200 Fletcher Avenue
4th Floor
Fort Lee, NJ 07024



[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------




SCHEDULE A


Unitholder
Class A Units of CDP
Class B Units of CDP
Class C Units of CDP
DRP Class A Units Received in Exchange for Units of CDP
Trivergance Diamond Holdings, LLC
9,018.297
--
--
66.387*
 
 
 
 
 
Deifik Resorts, LLC
--
6,044.000
--
44.492
 
 
 
 
 
Best Amigos Partners, LLC
--
1,835.000
--
13.511
 
 
 
 
 
Byron Diamond Investments, LLC
--
2,424.000
--
17.841
 
 
 
 
 
Diamond OurSurance, LLC
--
1,800.000
--
13.251
 
 
 
 
 
Chautauqua IIA, LLC
--
2,165.000
--
15.937
 
 
 
 
 
Chautauqua IIB, LLC
--
2,165.000
--
15.937
 
 
 
 
 
Chautauqua Management, LLC
--
--
5,347.000
39.362
 
 
 
 
 
Steven Bell
--
--
1,418.260
10.440
 
 
 
 
 
Howard S. Lanznar
--
--
186.490
1.373
 
 
 
 
 
Brian Garavuso
--
--
93.250
0.686





*To be distributed to the individuals listed on Schedule B in the amounts set
forth on Schedule B





SCHEDULE A

--------------------------------------------------------------------------------




SCHEDULE B
Unitholder
DRP Class A Units to be Distributed from Units of CDP Issued to TDH
Best Amigos Partners, LLC
19.853
 
 
Praesumo Partners, LLC
8.560
 
 
JStone, Inc.
5.938
 
 
Eli Field Discretionary Trust for Sandra U/A/D 11/21/78
1.914
 
 
Byron Diamond Investments, LLC
13.942
 
 
Chautauqua Management, LLC
16.180
 
 






SCHEDULE B

--------------------------------------------------------------------------------




EXHIBIT A
JOINDER
Reference is made to that certain Fifth Amended and Restated Operating Agreement
of Diamond Resorts Parent, LLC, a Nevada limited liability company (the
“Company”), dated as of October 15, 2012 (as amended and in effect from time to
time, the “Agreement”), by and among those persons who execute the Agreement
from time to time. Except as otherwise indicated, capitalized terms used herein
are defined as set forth in the Agreement.
The undersigned, _______________________, in order to become a Member of the
Company, agrees that it hereby becomes a party to the Agreement, and that it is
bound by all of the restrictions, conditions and obligations applicable to the
Members as set forth in the Agreement.
This Joinder shall take effect and shall become a part of the Agreement
immediately upon execution (subject to the satisfaction or waiver of the notice
requirement set forth in Section 11.3 of the Agreement).
Dated as of _______________, 2013 under the laws of the State of Nevada.


 


[NEW MEMBER]




By: ________________________________
Name:
Title:


ACCEPTED AND AGREED:
 
DIAMOND RESORTS PARENT, LLC




By: __________________________________
Name:
Title:
 




EXHIBIT A